Honorable Stephen L. Haley          Opinion No. WW-179
County Attorney
Gaines County                       Re: Source of maintenance
Seminole, Texas                         funds for county-owned
                                        parks.

Dear Sir:

You have requested the opinion of thfs department on the ques-
tion:

            s'Is it necessary to call an election to
            provide funds for the maintenance of a
            county-owned park?"

The county acquired the park lands under the provisions of
Article 608le, V.C.S., by the issuance of bonds which have been
approved as to legality by the Attorney Gerieral.

There is no provision as to the limit nor the manner of collec-
ting a maintenance tax in that particular statute,

An alternate method of acquiring county parks is outlined by
Article 6078, V.C.S. This statute authorizes a county to acquire
parks and levy a tax not to exceed five cents (.05d) on the one
hundred dollars ($100) taxable valuation, if such proposition is
submitted to the people at an election called for that purpose,
There is no provision therein for the issuance of bonds. There-
under the commissioners? courts are expressly empowered to levy
and collect a sufficient tax annually to properly maintain the
park lands.

Article 6079b, V.C,S., reads as follows:

            "In counties owning and maintaining county
             arks, and having a population of less than
            8 0,000 inhabitants according to the last
            preceding Federal Census, the Commission-
            ers -Court-Ls~~authorizedto~matntain and
            operate said parks; provided that the Com-
            missioners Court shall not expend more than
Honorable Stephen L. Haley, page 2 (WW-179)



              Five Thousand Dollars ($5,003) in any
              year for the maintenance and operation
              of said parks. Said Five Thousand Dol-
              lars ($5,000) shall be paid out of the
              General Fund of the county."

Article 60791, is applicable to Gaines Cou,nty; therefore, you
are advised that the county can levy and collect an annual
tax not to exceed $5,000 for the maintenance of the park in
question without calling an election.

That sum is the announced limit and the county has no authority
elsewhere in the applicable statutes to exceed that amount for
park maintenance purposes.

                                 SUMMARY_

              The county in question can spend up to
              $5,000 per year of tax money from the
              General Fund to maintain its parks with-
              out the necessity of holding an election.



                                        Very truly yours,


                                        WILL WILSON
                                        Attorney General of Texas


                                        BY
GW-s

APPROVED:

OPINION COMMITTEE

H, Grady Chandler, Chairman

Mrs. Marietta Payne

Wagland C. Rivers, Jr.

Roger I. Daily

REVIEWED FOR THE ATTORNEY GENERAL
By:    Gee, P. Blackburn